FormNo.
     rlfstntc
          3:18-bk-01100        Doc 12      Filed 12/16/18        Entered 12/17/18 00:51:41             Page 1 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                        Northern District of West Virginia



In     Roger Martin, Jr.
Re:    Debtor                                                Case No.: 3:18−bk−01100
                                                             Chapter: 7


                                    NOTICE TO ALL PARTIES IN INTEREST


On December 13, 2018 the following document was filed:

9 − Motion for Relief from Stay, or in the alternative Motion for Adequate Protection Regarding Real Property with
an Address of 727 W. King St., Martinsburg, WV 25401 with Certificate of Service Filed by Timothy J. Amos on
behalf of PNC Bank, National Association. Fee Amount $181. (Attachments: # 1 Proposed Order) (Amos, Timothy)




The aforementioned pleading is on file in the office of the undersigned Clerk, and you may review same during
regular business hours of the Court.

YOU ARE FURTHER NOTIFIED that the relief requested in the Motion/Application may be granted if no proper
objection is received. If you object to the Motion/Application, you must file your written objection before fourteen
(14) days from the date of this Notice stating the nature of the objection with specificity; any proper objection will be
set for Hearing upon further Notice to the interested parties. Objections shall be filed with this office at the address
reflected below.



Date of Issuance: 12/14/18

                                                             Ryan W. Johnson
                                                             Clerk, U.S. Bankruptcy Court

                                                             By:
                                                             Amanda Recchio.
                                                             Deputy Clerk
                                                             Post Office Box 70
                                                             Wheeling, WV 26003
                                                             304−233−1655
         No. 3:18-bk-01100             Doc 12United
                                                Filed
                                         Northern
                                                     States Bankruptcy Court
                                                      12/16/18of West
                                                    District     Entered 12/17/18 00:51:41
                                                                      Virginia                                       Page 2 of 2
In re:                                                                                                     Case No. 18-01100-pmf
Roger Martin, Jr.                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0424-3                  User: as                           Page 1 of 1                          Date Rcvd: Dec 14, 2018
                                      Form ID: rlfstntc                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 16, 2018.
db             +Roger Martin, Jr.,   PO Box 4152,   Martinsburg, WV 25402-4152
cr             +PNC Bank, National Association,   3232 Newmark Drive,   Attention: Bankruptcy Department,
                 Miamiburg, OH 45342-5421

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 16, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 14, 2018 at the address(es) listed below:
              Aaron C. Amore   amorewvt@gmail.com, aca@trustesolutions.net;jackiewvt@gmail.com;annwvt@gmail.com
              David Nalley    on behalf of Creditor   Ditech Financial LLC WVBK@rslegal.com,
               rsbkecfbackup@gmail.com;Reisenfeld@ecf.inforuptcy.com
              David J. Hinkle   on behalf of Debtor Roger Martin, Jr. david@hinklelawpllc.com,
               djhinkle@hotmail.com;donna@hinklelawpllc.com;hinkleecfmail@gmail.com;r46932@notify.bestcase.com
              Timothy J. Amos   on behalf of Creditor   PNC Bank, National Association
               dcramlet.bk@goldenamos.com
              United States Trustee   ustpregion04.ct.ecf@usdoj.gov
                                                                                             TOTAL: 5
